Title: To Benjamin Franklin from Nathan Rumsey, 14 January 1777
From: Rumsey, Nathan
To: Franklin, Benjamin


Honorable Sir
Nantes Jany. 14th. 1777.
Yrs. of the 6th Instant by Mr. Penet, and of the 11th. by Mr. Williams I safely rec’d. I am happy that Messieurs Morris and Penet are safely arrived. The papers respecting the Prizes I have put in Mr. Morris’s hands. Nothing material has been agitated with respect to a reclamation since I had the Honor of writing to You last. Cap. Cod has offered to purchase his Vessel of Cap. Wickes, but he is too late: He applied both to Mr. Gruel and Self first, but as we looked upon his application as intended to entrap by gaining an acknowledgement from us that we had something to do in the Matter we always refered him to Cap. Wickes. Pratchell has been seen with a Lawyer, but Nothing has yet Transpired.But should any thing result from it, I shall not fail to give You every particular according to your request. I shall duly inform Mess. Penet and Gruel of the 300 Louis rec’d by you on their Accts. of Mr. Sollier. I shall always Sir be proud of your Correspondence and sensible of the Honor, In the Course of which any Intelligence You may please to give me You may depend shall be honorably kept to myself. With the Utmost respect I am Honorable Sir Your Most obedient Humble Servant
Nathan Rumsey
 
Addressed: The Honorable / Doctor Benjamin Franklin / at / Paris. / per Cap. Nicholson.
Notation: Nathan Rumsey Jan 14. 77.
